— In a matrimonial action, defendant appeals from an order of the Supreme Court, Richmond County, dated October 30, 1978, which, inter alia, granted plaintiff’s motion to hold him in contempt of court and denied his cross motion for a downward modification of the alimony and child support provisions of a divorce decree dated June 7, 1976. Order affirmed, with $50 costs and disbursements. Defendant failed to clearly establish that there has been a *613change of circumstances so as to warrant modification of the divorce decree. Titone, J. P., Suozzi, O’Connor and Shapiro, JJ., concur.